245 S.W.3d 916 (2008)
John RENNER, Appellant,
v.
EXTERIORS BY ROESCH, Respondent.
No. ED 89681.
Missouri Court of Appeals, Eastern District, Division Two.
February 19, 2008.
Joseph Anthony Frank, St. Louis, MO, for appellant.
Kenneth Douglas Alexander, St. Louis, MO, for respondent.
*917 Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
John Renner ("Claimant") appeals from a judgment of the Labor and Industrial Relations Commission ("the Commission") denying his claim for worker's compensation against Exteriors by Roesch ("Employer").
In his first point, Claimant argues that the Commission's finding that Claimant failed to provide Employer with timely notice of his injury was not supported by the facts found by the Commission in its award. More specifically, Claimant argues that Employer submitted the medical bills to his worker's compensation insurer for payment and the bills were paid. In his second point, Claimant argues that there was not sufficient competent evidence to support the Commission's finding that Claimant's medical condition was not causally related to his accident and Claimant did not suffer permanent partial disability as a result of this accident.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).